       Case 1:20-cv-03890-LTS-SDA Document 24 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Donald A. Lord,                                                              9/30/2020

                                 Plaintiff,
                                                                1:20-cv-03890 (LTS) (SDA)
                     -against-
                                                                ORDER
 City of New York et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference today in the related case of Syville v. City of New York

et al., 20-cv-00571, during which Plaintiff and all Defendants except Sera Security (which has not

yet appeared in this action) appeared, it is hereby Ordered as follows:

       1. Plaintiff shall file his anticipated Amended Complaint, in accordance with Federal Rule

           of Civil Procedure 15, no later than November 16, 2020.

       2. The deadline for Defendants to respond to the Complaint is adjourned sine die,

           pending the filing of the anticipated Amended Complaint.

       3. Given the November 16, 2020 deadline for Plaintiff to file an Amended Complaint,

           rather than proceed with a joint telephone conference with Syville on October 30,

           2020, as contemplated during today’s conference, the Court shall hold a separate

           telephone conference in this action, to be scheduled following the filing of the

           Amended Complaint. As such, neither Plaintiff nor any Defendant (except those also

           named in Syville) are required to appear for the October 30, 2020 conference.

       Plaintiff is advised that, due to the current global health crisis, pro se parties may submit all

filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties who are unable to
       Case 1:20-cv-03890-LTS-SDA Document 24 Filed 09/30/20 Page 2 of 2




use email may submit documents by regular mail or in person to the Pro Se Intake Unit located at 500

Pearl Street, Room 200, New York, NY 10007.

         Plaintiff is further advised that there is a legal clinic in this District to assist people who are

parties in civil cases and do not have lawyers. The Clinic is run by a private organization called the

New York Legal Assistance Group; it is not part of, or run by, the Court. The Clinic is open on weekdays

from 10:00 a.m. to 4:00 p.m., except on days when the Court is closed. An unrepresented party can

make an appointment by calling 212-659-6190. More information is available on the Court’s website

at https://nysd.uscourts.gov/attorney/legal-assistance.

         A copy of this Order will be mailed and emailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:           New York, New York
                 September 30, 2020

                                                          ______________________________
                                                          STEWART D. AARON
                                                          United States Magistrate Judge




                                                     2
